[Cite as In re C.A. Children, 2020-Ohio-5243.]

                         IN THE COURT OF APPEALS
                FIRST APPELLATE DISTRICT OF OHIO
                          HAMILTON COUNTY, OHIO




IN RE: C.A. CHILDREN                            :       APPEAL NO. C-200172
                                                        TRIAL NO. F19-0770Z
                                                :

                                                :          O P I N I O N.




Appeal From: Hamilton County Juvenile Court

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: November 10, 2020



Tibbs Law Office, LLC, and Daryle C. Tibbs, for Appellant Father,

Joseph T. Deters, Hamilton County Prosecuting Attorney, and Alyssa Miller,
Assistant Prosecuting Attorney, for Appellee Hamilton County Department of Job
and Family Services,

Raymond T. Faller, Hamilton County Public Defender, and Megan E. Busam,
Assistant Public Defender, Guardian ad Litem for the children.
                     OHIO FIRST DISTRICT COURT OF APPEALS



MYERS, Presiding Judge.

       {¶1}   Father challenges the Hamilton County Juvenile Court’s judgment

adjudicating one of his children abused, neglected, and dependent, and two of his

children dependent. The child’s guardian ad litem (“GAL”) and the Hamilton County

Department of Job and Family Services (“HCJFS”) ask this court to affirm the

juvenile court’s judgment. Mother of the children has not appealed.

                   I. Background and Procedural History

       {¶2}   Father has three children with mother. In May 2019, their 13-year-old

daughter, LCA, disclosed at school that she had been sexually and physically abused

by father.    LCA was transported from her school to the Mayerson Center at

Children’s Hospital, where she was interviewed by a social worker.

       {¶3}   HCJFS received interim custody of LCA and her brothers, aged 12 and

seven, and filed a complaint for temporary custody, alleging that the children were

abused, neglected, and dependent.

       {¶4}    Prior to the adjudication hearing, father and mother filed motions in

limine regarding LCA’s interview at the Mayerson Center. The magistrate denied the

motions, adjudicated LCA abused, neglected, and dependent, and awarded

temporary custody to HCJFS. The magistrate adjudicated the boys, OCA and JCA,

dependent, and placed them into the protective supervision of HCJFS. Thereafter,

the juvenile court overruled father’s objections and adopted the magistrate’s

decision. Father now appeals.

                     II. The Mayerson Center Interview

       {¶5}   In his first assignment of error, father argues that the juvenile court

erred by denying his motion in limine and allowing witnesses to testify about LCA’s

Mayerson Center interview and by allowing the Mayerson Center report into




                                             2
                      OHIO FIRST DISTRICT COURT OF APPEALS



evidence. He argues that the evidence was hearsay and was not admissible under the

exception in Evid.R. 803(4) for statements made for purposes of medical diagnosis

or treatment.

       {¶6}     First, we point out that a motion in limine “is tentative and

precautionary in nature, reflecting the [trial] court’s anticipatory treatment of an

evidentiary issue at trial.” Defiance v. Kretz, 60 Ohio St.3d 1, 4, 573 N.E.2d 32

(1991). Therefore, a trial court’s disposition of a motion in limine such as the one in

this case is ultimately irrelevant because the trial court may change its ruling on the

disputed evidence when it is presented in context at trial, and the issue must be

revisited at trial to preserve the party’s position on the evidentiary issue. State v.

Morales, 1st Dist. Hamilton No. C-120670, 2014-Ohio-362, ¶ 45.                Here, father

objected to the evidence at trial, thereby preserving the issue for appeal.

       {¶7}     At the adjudication hearing, the social worker from the Mayerson

Center testified that the purpose of the interview with LCA, as with any abuse-related

interview, was to assess LCA for medical or mental-health needs. After every such

interview, the social worker meets with a physician at the hospital to determine if a

child is in need of medical treatment or mental-health services.

       {¶8}     In the interview, LCA described acts of sexual and physical abuse and

identified the areas of her body that father had touched. At the suggestion of a

detective, the social worker used an anatomical drawing to clarify which parts of the

body the child was referring to. Because the child complained of pain and bleeding, a

physician examined her that day. In addition, because LCA reported that she was

suicidal, the social worker discussed with HCJFS the need for a safety plan and for

an assessment for mental-health services.




                                               3
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶9}   This court has held that statements made by a child victim to a social

worker at the Mayerson Center may be admissible under Evid.R. 803(4) as

statements for purposes of medical diagnosis or treatment. State v. Ridder, 1st Dist.

Hamilton No. C-150460, 2016-Ohio-5195, ¶ 7; State v. Bowers, 1st Dist. Hamilton

No. C-150024, 2016-Ohio-904, ¶ 20-24; State v. Lukacs, 188 Ohio App.3d 597,

2010-Ohio-2364, 936 N.E.2d 506, ¶ 8 (1st Dist.). In determining whether a child’s

statements were made for the purpose of medical diagnosis or treatment, the trial

court should consider (1) whether the child was questioned in a leading or suggestive

manner; (2) whether the child had a motive to lie, such as a pending custody battle;

(3) whether the child understood the need to tell the truth; (4) the child’s age; and

(5) whether the child’s statements were consistent. State v. Muttart, 116 Ohio St.3d

5, 2007-Ohio-5267, 875 N.E.2d 944, ¶ 49; State v. Williams, 2017-Ohio-8898, 101

N.E.3d 547, ¶ 11 (1st Dist.). The trial court has broad discretion to admit testimony

under this hearsay exception. Lukacs at ¶ 7; Muttart at ¶ 56.

       {¶10} Here, the juvenile court specifically considered each of these factors

and determined that the child’s statement was made for the purpose of medical

diagnosis or treatment. The court noted the social worker’s testimony about her

training for conducting forensic interviews, including the use of open-ended, non-

leading, and “non-bias” questions. Although there was no specific testimony about

the exact nature of her interview with LCA, the juvenile court pointed out that there

was no indication that the social worker had deviated from her typical protocol and

training for the interview with LCA.

       {¶11} The juvenile court noted father’s assertion that LCA had a motive to

fabricate the sexual abuse because he had recently disciplined her for going to a

friend’s home without permission. The child relayed to the social worker that father




                                             4
                     OHIO FIRST DISTRICT COURT OF APPEALS



had dragged her out of the home by her hair and had beaten her with a garden hose.

As the juvenile court pointed out, the child’s statements about the physical nature of

the discipline were corroborated by statements made by mother and by an injury to

LCA’s lip.

       {¶12} As to whether the child understood the need to tell the truth, the

juvenile court noted that both the social worker and the HCJFS caseworker testified

that they had advised the child of the importance of telling the truth. The court

noted that the child was 13 years old at the time of the interview, and that the child

answered the questions in an age-appropriate manner. The court also noted the

social worker’s testimony that the child was consistent in her statements.

       {¶13} Based on the foregoing, we hold that the juvenile court did not abuse

its discretion in finding that the child’s statements were made for purposes of

medical diagnosis or treatment and, therefore, admissible under Evid.R. 803(4). The

social worker did not ask leading or suggestive questions in such interviews.

Although father asserted that his recent discipline of LCA provided a motive for her

to lie, his assertion did not mention the physical nature of the discipline, which was

confirmed by mother’s statements and by an injury to LCA’s face. Additionally, the

social worker and caseworker impressed upon LCA the need to tell the truth, LCA’s

responses were age-appropriate, and they were consistent.

       {¶14} Father argues that there was no indication that the child understood

she was being questioned for medical purposes. However, the social worker testified

that she explained to the child that her job was to talk to kids about keeping their

bodies safe and healthy, and she asked the child if she had any medical concerns

about her body or anything that she would like to talk to a doctor about. The child

apparently understood that her responses would be considered for medical purposes




                                              5
                     OHIO FIRST DISTRICT COURT OF APPEALS



because she relayed her concern that she had experienced pain and bleeding after an

incident of abuse.

       {¶15} Father also argues that the child’s statements were not made for

purposes of medical treatment or diagnosis but were made for the collection of

evidence for a potential criminal investigation. The Supreme Court of Ohio has

recognized that the nature of an interview of a child victim at a child-advocacy center

is unique in that multidisciplinary teams coordinate to ensure that a child will not

have to retell the story of abuse multiple times. State v. Arnold, 126 Ohio St.3d 290,

2010-Ohio-2742, 933 N.E.2d 775, ¶ 33. The interview, therefore, may serve dual

purposes—eliciting information for medical diagnosis or treatment and for potential

criminal prosecution. Id. However, if, as here, the primary purpose of the interview

is for medical diagnosis and treatment, the fact that the information is subsequently

used for prosecution does not change the interview’s initial purpose. Id. at ¶ 43;

Muttart at ¶ 62. Accordingly, we overrule the first assignment of error.

         III. Adjudications of Abuse, Neglect, and Dependency

       {¶16} In his second and third assignments of error, father argues that the

juvenile court erred by adjudicating LCA abused, neglected, and dependent, and her

brothers OCA and JCA dependent.

       {¶17} Adjudications of abuse, neglect, or dependency must be supported by

clear and convincing evidence. See Juv.R. 29(E)(4). Clear and convincing evidence

is evidence sufficient to “produce in the mind of the trier of facts a firm belief or

conviction as to the facts sought to be established.” In re K.H., 119 Ohio St.3d 538,

2008-Ohio-4825, 895 N.E.2d 809, ¶ 42. Because all three of the children were

adjudicated dependent, we start our analysis there.




                                              6
                     OHIO FIRST DISTRICT COURT OF APPEALS



                                 A. Dependency

       {¶18} The juvenile court found that all three children were “dependent”

under R.C. 2151.04(C), which defines a “dependent child” as one “[w]hose condition

or environment is such as to warrant the state, in the interests of the child, in

assuming the child’s guardianship.”

                                      1. LCA

       {¶19} The court found LCA dependent under R.C. 2151.04(C) because father

had sexually and physically abused her and because mother failed to demonstrate an

adequate protective capacity for the child. The court’s findings were supported by

clear and convincing evidence.

       {¶20} According to the Mayerson Center report, LCA reported that the first

incident of sexual abuse occurred when she was 11 years old on a camping trip with

her father, uncle, and brothers. LCA said she was sleeping in a bed with father and

her brother, and father started kissing and hugging her and moving his hands all

over her. LCA said she left to go to the bathroom and that when she returned, father

tried to touch her again.

       {¶21} LCA reported that when she was 12 years old, father had her lay on the

couch with him and he put his hands on her breasts and kissed her neck and ear.

       {¶22} LCA reported that another time, when she was in the kitchen, father

came up behind her, hugged her, kissed her on the neck, and tried to kiss her on the

mouth. She said that father pulled her pants and underwear down and then started

touching her private area with his hand and touched inside of her body. Father then

pulled his pants and underwear down and put his penis on her private area and

began to move back and forth. She reported that father used a towel to clean them

both, and that she was cleaning up “sperm from in between her area.”



                                            7
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶23} LCA reported that another time, father tried to do the same to her on

the couch in their home. He had her lay on the couch with him and he started to

touch her. He pulled her pants down and began rubbing his penis back and forth

against her “butt,” but then her brothers came in, so father went to the bathroom to

clean himself. LCA reported that she had “sperm” on her.

       {¶24} LCA reported that father’s sexual abuse occurred about two to three

times a week. She said that it usually occurred while mother was at work and while

her brothers were not in the room or were outside. She said that one time, when she

wiped “sperm” from her “butt,” her “butt” was bloody and rough and was painful.

       {¶25} According to LCA, father told her that he would kill her if she told

anyone of the abuse.     LCA reported that when she disclosed the sexual abuse to

mother, mother told her to stay away from father and that she was going to treat LCA

“like a woman now.”

       {¶26} In addition, a detective testified that mother told him that there was an

incident where the children were supposed to be going to an ice cream social, but

LCA went with her friends to a residence. One of LCA’s brothers told father that LCA

went to her friend’s house. According to the Mayerson Center social worker, LCA

disclosed that father showed up at the friend’s home with her brother, dragged LCA

out of the house by her hair, and then dropped her brother off at school. LCA

reported that father hit her in the mouth as he drove and that, when they got home,

he hit her with a water hose. The Mayerson Center physical examination listed LCA’s

lower lip and right leg to be “area[s] of concern.”

       {¶27} Given the abuse described by LCA and mother’s failure to adequately

protect LCA, the juvenile court’s finding that LCA was dependent under R.C.

2151.04(C) was supported by clear and convincing evidence.




                                               8
                      OHIO FIRST DISTRICT COURT OF APPEALS



                                 2. OCA and JCA

       {¶28} The juvenile court found that LCA’s brothers, OCA and JCA, were

dependent because, given father’s physical abuse of LCA, the boys might be at risk

for physical abuse.

       {¶29} Father argues that there was no evidence of the boys’ environment

from which the court could make a dependency finding under R.C. 2151.04(C). He

asserts that there was no evidence that the boys lived in the same home as LCA or

that they had been exposed to father’s behaviors.        However, according to the

Mayerson report, LCA reported that she lived with her mother, father, and two

brothers. And the HCJFS caseworker testified that all three children lived in the

same home with their parents.

       {¶30} The juvenile court’s finding that OCA and JCA were dependent under

R.C. 2151.04(C) was supported by clear and convincing evidence. One of the boys

witnessed father dragging LCA by her hair, one of the boys was in bed with LCA and

father during the first episode of sexual abuse, and both boys walked in as father was

sexually abusing LCA with her pants down. Based on that evidence, the juvenile

court reasonably could conclude that the boys were in danger of harm.

                                      B. Abuse

       {¶31} Under R.C. 2151.031, an “abused child” includes any child who:

       (A) Is the victim of “sexual activity” as defined under Chapter

       2907. of the Revised Code, where such activity would constitute

       an offense under that chapter, except that the court need not

       find that any person has been convicted of the offense in order

       to find that the child is an abused child;




                                               9
                        OHIO FIRST DISTRICT COURT OF APPEALS



         (B) Is endangered as defined in section 2919.22 of the Revised

         Code, except that the court need not find that any person has

         been convicted under that section in order to find that the child

         is an abused child;

         (C) Exhibits evidence of any physical or mental injury or death,

         inflicted other than by accidental means, or an injury or death

         which is at variance with the history given of it. * * *[;]

         (D) Because of the acts of his parents, guardian, or custodian,

         suffers physical or mental injury that harms or threatens to

         harm the child’s health or welfare[;]

         (E) Is subjected to out-of-home care child abuse.

         {¶32} The juvenile court found that LCA was an abused child under R.C.

2151.031(A), (B), (C), and (D) based upon her disclosures of physical and sexual

abuse.

         {¶33} Under R.C. 2151.031(A) an abused child is one who is the victim of

“sexual activity,” which is defined in R.C. 2907.01 to mean sexual conduct or sexual

contact, or both. See R.C. 2907.01(C). Father’s conduct in putting his hand or

fingers into LCA’s vagina constituted “sexual conduct” under R.C. 2907.01(A), which

includes “the insertion, however slight, of any part of the body * * * into the vaginal

or anal opening of another” without privilege to do so. Father’s conduct in touching

LCA’s thigh, genitals, anal area, public region, and breast, “for the purpose of

sexually arousing or gratifying either person” constituted “sexual contact” under R.C.

2907.01(B). Because LCA was the victim of sexual activity, she was an abused child

under R.C. 2151.031(A).




                                                 10
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶34} Under R.C. 2151.031(B), an abused child is one who is endangered as

defined in R.C. 2919.22. R.C. 2919.22(A) prohibits a parent from, among other

things, creating a substantial risk to a child’s health or safety by violating a duty of

care or support, or abusing a child. R.C. 2919.22(B)(1) prohibits a person from

abusing a child.   Due to father’s sexual and physical abuse, LCA was endangered,

and therefore, she was an abused child under R.C. 2151.031(B).

       {¶35} Under R.C. 2151.031(C), an abused child “exhibits evidence of any

physical or mental injury * * * inflicted other than by accidental means.” And under

R.C. 2151.031(D) an abused child is one who, because of the acts of her parents,

suffers physical or mental injury that harms or threatens to harm the child’s health

or welfare. Due to father’s sexual and physical abuse, LCA suffered bleeding and

pain to her anal area, as well as an injury to her lip, and reported that she was

suicidal. Therefore, LCA was an abused child under R.C. 2151.031(C) and (D).

       {¶36} Thus, the juvenile court’s findings that LCA was an abused child under

R.C. 2151.031(A), (B), (C), and (D), were supported by clear and convincing evidence.

                                    C. Neglect

       {¶37} The juvenile court also determined that LCA was a “neglected child”

under R.C. 2151.03(A)(2) because she “lacks adequate parental care because of the

faults or habits” of her parents. R.C. 2151.011(B)(1) defines “adequate parental care”

to include among other things “the provision by a child’s parent or parents * * * of

adequate * * * shelter to ensure the child’s health and physical safety.” Ohio courts

have construed this to include a parent’s inability and unwillingness to provide her

children with shelter to protect their physical health and safety from ongoing

domestic violence. In re T.B., 12th Dist. Fayette No. CA2014-09-019, 2015-Ohio-

2580; In re A.C., 6th Dist. Lucas No. L-10-1025, 2010-Ohio-4933, ¶ 51 (ongoing




                                              11
                      OHIO FIRST DISTRICT COURT OF APPEALS



domestic violence in the home, among other concerns, supported a finding of neglect

under R.C. 2151.03(A)(2)). Here, the court found that LCA lacked adequate parental

care due to father’s sexual and physical abuse and to mother’s failure to adequately

protect LCA following the disclosure of abuse. The court referred specifically to the

fact that, after LCA disclosed father’s history of sexual abuse, mother allowed father

to sleep “unsupervised” in the same home with LCA. Therefore, competent, credible

evidence supported the juvenile court’s determination that LCA was neglected under

R.C. 2151.03(A)(2) because father and mother failed to provide adequate parental

care to LCA by ensuring her health and physical safety. We overrule father’s second

and third assignments of error.

                                   VI. Conclusion

       {¶38} Consequently, we overrule father’s assignments of error and affirm the

judgment of the juvenile court.

                                                                 Judgment affirmed.

CROUSE and WINKLER, JJ., concur.


Please note:
       The court has recorded its own entry this date.




                                               12